In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00002-CR
                           ____________________

                        WANDA KOLACEK, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                    On Appeal from the 253rd District Court
                             Liberty County, Texas
                   Trial Cause No. CR30214 (Counts 1 and 2)
________________________________________________________________________

                          MEMORANDUM OPINION

      In an open plea, Wanda Kolacek (Kolacek) pleaded guilty to two counts of

forgery of a government document. See Tex. Penal Code Ann. § 32.21(e) (West

2011). Kolacek waived a jury trial. Kolacek pleaded “true” in each count to the

State’s allegation that she had been convicted of committing nine prior felonies.

Based on Kolacek’s pleas, the trial court assessed a two-year sentence for each

count, to be served concurrently, and also ordered restitution in the amount of

$1,100.00 in Count I. Kolacek timely filed a notice of appeal.

                                         1
      Kolacek’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On August 13, 2015, and September 17, 2015, we granted extensions of

time for Kolacek to file a pro se brief. Kolacek filed a pro se brief in response.

      The Texas Court of Criminal Appeals has explained that we need not

address the merits of issues raised in Anders briefs or pro se responses. See

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Rather, we may

determine that (1) “the appeal is wholly frivolous and issue an opinion explaining

that [the appellate court] has reviewed the record and finds no reversible error[]” or

that (2) “arguable grounds for appeal exist and remand the cause to the trial court

so that new counsel may be appointed to brief the issues.” Id. We have determined

that this appeal is wholly frivolous. We have independently examined the entire

appellate record in this matter, as well as all briefs, and we agree that no arguable

issues support an appeal. Therefore, we find it unnecessary to order appointment of

new counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).

      We note that in each judgment the section entitled “Terms of Plea

Bargain[,]” incorrectly recites that there was a plea bargain but the record indicates

                                          2
that Kolacek entered a guilty plea but did not enter into a plea bargain with the

State as to either count. We also note that in each judgment the section entitled

“Plea to Enhancement Paragraph(s)[,]” incorrectly recites “N/A” when the record

indicates that Kolacek entered a plea of “true” to the enhancement paragraphs. This

Court has the authority to reform the trial court’s judgments to correct clerical

errors. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex.

Crim. App. 1993). Therefore, in each judgment we delete the language in the

“Terms of Plea Bargain[]” section and substitute “N/A” in its place, and we delete

the “N/A” in the section entitled “Plea to Enhancement Paragraph(s)[]” and

substitute “True” in its place. We affirm the trial court’s judgments as reformed. 1

      AFFIRMED AS REFORMED.

                                                     _________________________
                                                        LEANNE JOHNSON
                                                              Justice


Submitted on November 30, 2015
Opinion Delivered December 9, 2015
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




      1
         Kolacek may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3